 

Exhibit 10.2

 

RETIREMENT AND CONSULTING AGREEMENT

 

THIS AGREEMENT made this 18th day of December, 2002 (the “Effective Date”), by
and between First Midwest Bancorp, Inc., a Delaware corporation (hereinafter
referred to as the “Company,” which term shall for all purposes include its
successors and assigns) and Robert P. O’Meara (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is currently an employee and serves as the Chairman and Chief
Executive Officer of the Company;

 

WHEREAS, Executive has announced his intention to retire from his position as
Chief Executive Officer effective December 31, 2002, and from active employment
with the Company effective April 30, 2003;

 

WHEREAS, Executive also serves and will continue to serve at the pleasure of the
Board as Chairman of the Board of the Company and as a director of one or more
subsidiaries;

 

WHEREAS, Executive also has expertise, experience and capability in the business
of the Company and its affiliates;

 

WHEREAS, the Company wishes to retain the services of the Executive, and the
Executive wishes to perform services for the Company or its subsidiaries and
affiliates after his retirement from active employment, on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Company and Executive desire to set forth agreements relating to
certain compensation matters with respect to his retirement and the services
hereunder;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which consideration is mutually acknowledged by the parties, it
is hereby agreed as follows:

 

1. Recitals. The recitals hereinbefore set forth constitute an integral part of
this Agreement, evidencing the intent of the parties in executing this
Agreement, and describing the circumstances surrounding its execution. Said
recitals are by express reference made a part of the covenants hereof, and this
Agreement shall be construed in the light thereof.

 

2. Retirement as Chief Executive Officer. Executive hereby retires from the
position of Chief Executive Officer of the Company, effective as of the close of
business on December 31, 2002. Executive’s compensation with respect to the
period ending December 31, 2002 shall be paid and provided in accordance with
the Employment Agreement dated September 1, 1997 between Executive and the
Company (the “Employment Agreement”),

 

A-1



--------------------------------------------------------------------------------

 

including the award in February 2003 of the STIC bonus for 2002 and of an LTIC
grant, in each case determined without regard to Executive’s retirement as Chief
Executive Officer.

 

A-2



--------------------------------------------------------------------------------

 

3. Retirement from Employment. Executive shall remain an employee of the Company
until retirement on April 30, 2003 (the “Retirement Date”). With respect to the
period from December 31, 2002 through the Retirement Date, Executive’s annual
base salary shall be $150,000, and no STIC, LTIC or other incentive compensation
shall be awarded or paid, or perquisites earned or accrued with respect to such
period. Executive shall continue to participate in the Company’s executive and
employee qualified and non-qualified retirement, deferred compensation, welfare,
fringe benefit and expense reimbursement plans and programs.

 

4. Board of Directors Matters. Executive’s position as Chairman of the Board of
Directors of the Company and as a member of the Executive Committee of the Board
shall not be affected as a result of his retirement as Chief Executive Officer
or retirement from active employment. Executive will be nominated by the Board
for re-election as a Director at the 2003 Annual Meeting of Stockholders and
will be considered for nomination at the 2006 Annual Meeting, subject to his
mandatory Board retirement date of December 31, 2007. Executive will continue to
serve as a director of First Midwest Bank (and as a member of any executive
committee established by such board) for so long as he serves as a director of
the Company. Effective May 1, 2003, the Executive shall be compensated for his
service as a director of the Company and of the Bank on the same basis as other
non-employee directors.

 

5. Retirement Compensation Matters. In connection with Executive’s retirement:

 

(a) Executive shall be entitled to continue to maintain health benefits coverage
for himself and his spouse (and his spouse shall be entitled to continue such
coverage in the event of his death) on the same basis as if his full-time
employment continued; provided that Executive’s (or his spouse’s) premium for
such coverage shall be determined on the basis of the same cost-sharing
percentage applicable to Executive as of December 31, 2002.

 

(b) The Company agrees to extend to Executive a Continuing Participant Agreement
under the 1989 Omnibus Stock and Incentive Plan, as amended from time to time
for a period through April 30, 2006. A copy of the separate Continuing
Participant Agreement is attached hereto as Exhibit A.

 

(c) Executive’s active participation as an employee under the Company’s employee
and executive benefit plans will cease upon his Retirement Date and benefits
shall thereafter be paid or provided as set forth in such plans. Executive shall
be entitled to receive reimbursement from the Company for up to $25,000 of
professional fees and expenses for financial, tax and estate planning services
incurred during 2002 and 2003.

 

6. Consulting Engagement. Effective as of the Retirement Date, the Company
engages the Executive to provide services, as specified in Section 8 below, to
the Company and its affiliates, and the Executive hereby agrees to provide these
services to those companies, in accordance with the terms and conditions set
forth in this Agreement.

 

7. Term of Consulting Agreement. The consulting engagement shall commence on the
Retirement Date and expire on December 31, 2005 (the “Consulting Term”), unless
earlier terminated. The Consulting Term may be terminated or amended at any time
prior to December 31, 2005 by the mutual consent of the parties, or, if a Change
of Control (as defined in the Employment Agreement as in effect on December 31,
2002) occurs, the Consulting Term

 

A-3



--------------------------------------------------------------------------------

 

may be terminated by the Company or the Executive at any time upon or after such
event. Upon termination of the Consulting Term, neither party shall have any
further obligations hereunder with respect to the consulting engagement, except
that:

 

(a) the Company shall be obligated to pay to Executive any compensation earned
or expenses to be reimbursed under Sections 9 and 10 below,

 

(b) if such termination occurs after a Change of Control, the aggregate amount
of monthly installments to be paid through December 31, 2005 shall be paid to
Executive in a lump sum, and

 

(c) Executive’s obligations described in Section 11, 12 and 13 and the Company’s
remedies under Section 13 (for breaches under Section 11 and 12) shall continue
notwithstanding the termination of the Consulting Term.

 

8. Consulting Services. During the Consulting Term, Executive shall make himself
available for consultation services to assist management and the Board of
Directors of the Company at such times and in such manner as Executive shall
reasonably agree; provided, however, that Executive shall not be obligated to
make himself available for more than five (5) days during any calendar month
during the Consulting Term.

 

9. Consulting Fees. As compensation for his consulting services and related
agreements hereunder, Executive shall be paid at an annual rate of $150,000,
payable in monthly installments of $12,500.00 during the Consulting Term.

 

10. Assistance/Expenses. The Company agrees to provide or to cause to be
provided to Executive such assistance as Company determines to be required for
Executive to discharge any responsibilities assigned pursuant to Section 8. The
Company shall pay or reimburse Executive for the reasonable and appropriate
out-of-pocket expenses incurred by him in connection with the performance of
services as an employee prior to retirement, the performance of services as a
director of the Company or any of its subsidiaries, and the performance of his
consulting services during the Consulting Term, in each instance in accordance
with the Company’s expense reimbursement policies. Executive must provide proper
documentation to Company for all expenses before the Company’s obligations to
reimburse arise. During the period that Executive remains a director of the
Company or any of its subsidiaries or is providing consulting services to the
Company, the Company shall also provide Executive with office and support
services in Lake Forest, Illinois substantially the same as currently provided
to him in that locale.

 

11. Confidential Information. Executive understands and acknowledges: (a) his
obligations to the Company under Section 12 of the Employment Agreement, and (b)
that such obligations, as well as his obligations pursuant to applicable
policies of the Company provided to him and under applicable law relating to
confidential information, shall continue to apply to and obligate Executive
during and after the Term, as if set forth herein in full.

 

12. Non-Competition. Executive understands and acknowledges and agrees (a) his
obligations under Section 13 of the Employment Agreement and (b) that such
obligations shall continue to apply and restrict Executive during and after the
Term and for the period through

 

A-4



--------------------------------------------------------------------------------

 

April 30, 2006. Executive acknowledges and agrees that the continuation of such
restrictions to April 30, 2006 represents an extension beyond the date otherwise
applicable under the Employment Agreement and that the benefits and payments
provided hereunder represent adequate consideration for such extension.

 

13. Remedies. Executive acknowledges that the restraints and agreements above
provided are fair and reasonable, that enforcement of the obligations described
in Sections 11 and 12 will not cause him undue hardship and that said provisions
are reasonably necessary and commensurate with the need to protect the Company
and its legitimate and proprietary business interests and property from
irreparable harm. Executive acknowledges and agrees that (a) a material breach
of any of the obligations described in Sections 11 or 12 above, will result in
irreparable harm to the business of the Company, (b) a remedy at law in the form
of monetary damages for any material breach by him of any of the obligations
described in Sections 11 and 12 is inadequate, (c) in addition to any remedy at
law or equity for such material breach, the Company shall be entitled to
institute and maintain appropriate proceedings in equity, including a suit for
injunction to enforce the specific performance by Executive of the obligations
hereunder and to enjoin Executive from engaging in any activity in violation
hereof and (d) the obligations on his part described in Sections 11 and 12,
shall be construed as agreements independent of any other provisions in this
Agreement, and the existence of any claim, setoff or cause of action by
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense or bar to the specific enforcement by
the Company of said covenants.

 

14. Independent Contractor. The parties to this Agreement intend that during the
Consulting Term, the Executive will perform under this Agreement as an
independent contractor, and not as an employee of the Company or its affiliates;
and that neither this Agreement nor the Continuing Participant Agreement shall
be construed to continue Executive’s employment by the Company beyond the date
of his retirement. Consequently, during the Consulting Term:

 

(a) the Executive shall be solely responsible for the payment of all taxes in
connection with the fee payable under Section 9, and the Company shall not
withhold taxes from his remuneration; and

 

(b) the Executive shall not accrue or receive any benefits under any employee
benefit plan maintained by the Company or any of its subsidiaries or affiliates
except for such payments and participation described in Sections 3 and 4,
attributable to his services hereunder, provided that nothing in this Agreement
shall affect any rights to benefits Executive (and Executive’s spouse and
dependents) might have under any employee benefit plans of the Company by virtue
of his service as an employee and/or his retirement.

 

15. Indemnification. Executive shall continue to be entitled to indemnification
and advancement of expenses to the fullest extent permitted by Delaware law, the
Company’s Restated Certificate of Incorporation, the Company’s By-Laws, any
prior agreement with the Company or any insurance policy or policies maintained
by the Company, with respect to costs, expenses and obligations Executive may
pay or incur as a result of any claim made or threatened which is related to the
fact that he is or was an officer, director, employee, agent or fiduciary of the
Company, or is or was serving in any such capacity for any corporation, employee
benefit

 

A-5



--------------------------------------------------------------------------------

 

plan or other entity at the request of the Company, or Executive providing
services hereunder. In addition, to the extent the Company maintains an
insurance policy or policies providing director and officer liability insurance,
Executive will continue to be covered by such policy or policies, in accordance
with their terms, to the maximum extent of the coverage available for any
Company director or officer. The rights described in this Section 15 shall be in
addition to any rights Executive may have to indemnification and advancement of
expenses under Delaware or any other law, the Company’s governing documents, or
any other agreement or insurance policy.

 

16. Entire Understanding. This Agreement constitutes the entire understanding
between the parties relating to certain matters concerning Executive’s
retirement, Executive’s employment during the period from December 31, 2002
through the Retirement Date, and consulting services hereunder. To the extent
that any provision hereof relating to the terms and conditions of Executive’s
employment with the Company are inconsistent with the provisions of the
Employment Agreement, then the provisions of this Agreement shall constitute an
amendment to the Employment Agreement, it being agreed that nothing herein or
any event arising after December 31, 2002, shall give rise to any severance or
separation payments under Section 8(b) or (c) of the Employment Agreement. Any
amendment of this Agreement shall be effective only to the extent that it is in
writing, executed by the Company and Executive.

 

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Executive’s executors, administrators, legal representatives, heirs
and legatees and on the Company and its affiliates and their respective
successors and assigns.

 

18. Payment in the Event of Death. In the event payment is due and owing by the
Company to the Executive under this Agreement upon the death of the Executive,
payment shall be made to such beneficiary as the Executive may designate in
writing, or failing such designation, then the executor of his estate, in full
settlement and satisfaction of all claims and demands on behalf of the
Executive, who shall be entitled to receive all amounts owing to the Executive
at the time of death under this Agreement.

 

19. Waiver. The waiver of any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach.

 

20. Governing Law. This Agreement shall be governed by, and interpreted,
construed and enforced in accordance with, the laws of the State of Illinois.

 

21. Headings. The headings of the Sections of this Agreement are for reference
purposes only and do not define or limit, and shall not be used to interpret or
construe the contents of this Agreement.

 

A-6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
at Itasca, Illinois, on the date above set forth.

 

EXECUTIVE

     

FIRST MIDWEST BANCORP, INC.

By:

 

/s/ ROBERT P. O’MEARA

--------------------------------------------------------------------------------

     

By:

 

/s/ JOHN M. O’MEARA

--------------------------------------------------------------------------------

   

Robert P. O’Meara

         

John M. O’Meara, President and Chief

Operating Officer

 

A-7



--------------------------------------------------------------------------------

 

Exhibit A to Retirement and Consulting Agreement

 

Continuing Participant Agreement

 

May 1, 2003

 

Mr. Robert P. O’Meara

First Midwest Bancorp, Inc.

300 Park Boulevard, Suite 405

Itasca, IL 60143

 

Re:     Continuing Participation Agreement—May 1, 2003

 

Dear Robert:

 

I am pleased to submit to you this Continuing Participant Agreement (the
“Agreement”) under the First Midwest Bancorp, Inc. 1989 Omnibus Stock and
Incentive Plan, as Amended (the “Plan”). The term of this Agreement is three
years, commencing on May 1, 2003, the date you will cease to be an employee of
the Company and its subsidiaries (the “Continuation Period”). The remainder of
this letter details how this Agreement impacts your outstanding Options listed
in Schedule A attached hereto (the “Options”).

 

The Agreement is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:

 

(1) Exercisability. Except as otherwise provided in paragraphs (3) and (4)
below, the Options shall continue to vest and shall become and/or remain
exercisable during the Continuation Period on the same basis as if you were an
Employee during such period. In no event, however, will an Option be exercisable
after the Expiration Date thereof.

 

(2) Procedure for Exercise.   The procedures relating to exercise of your
Options set forth in the Letter Agreements entered into with respect to the
grant of each Option (each an “Option Agreement”) shall continue to apply,
including participation in the Nonqualified Stock Option Gain Deferral Plan.

 

(3) Termination of Employment Upon Termination of Continuation Period.   As
stated above, solely for purposes of your Options, your employment with the
Company will not be deemed to have terminated until the termination of the
Continuation Period. The Continuation Period will terminate upon the earlier of
(a) your death, (b) the third anniversary of the commencement of the
Continuation Period, or (c) the termination of this Agreement by the Company for
“cause.” “Cause” shall mean any activity by you which would violate Section 12
(Confidential Information) of your Employment Agreement with First Midwest
Bancorp, Inc. dated September 1, 1997 that would be materially and demonstrably
injurious to First Midwest Bancorp, Inc. or its subsidiaries; or any activity by
you which would violate Section 13 (Noncompetition) of such Employment
Agreement.

 

A-8



--------------------------------------------------------------------------------

 

In the event of your death during the Continuation Period, all vesting or
exercise restrictions will lapse and your Options will become immediately
exercisable in full. Upon the termination of the Continuation Period pursuant to
clause (a), (b) or (c) above, your Options will continue to be exercisable by
you (or in the event of your death, by your beneficiary or your estate’s
executor or administrator) to the same degree that your Options were exercisable
at the termination of the Continuation Period (including any acceleration of
vesting which may occur in the event of death), until the first of the following
occur:

 

(i)   the expiration of three years after the date of termination of the
Continuation Period; or

 

(ii)   the Expiration Date.

 

(4) Merger, Consolidation or Change in Control. In the event of a Change in
Control as defined in Section 13 of the Plan, as amended by the Board of
Directors of the Company on February 18, 1998, prior to the termination of the
Continuation Period, all holding period and vesting exercise restrictions will
lapse and the your options will become immediately exercisable in full and
remain exercisable in accordance with paragraph (3) above.

 

(5) Limited Transferability. Your options remain personal to you and may not be
sold, transferred, pledged, assigned or otherwise alienated, other than as
provided in the Plan.

 

(6) Securities Law Restrictions. You understand and acknowledge that applicable
securities laws govern and may restrict your right to offer, sell, or otherwise
dispose of any option shares.

 

(7) Future Grants: Reload Provisions. You are not entitled to receive any
additional stock options pursuant to the Plan during the Continuation Period.
Accordingly, no reload stock option will be granted upon any exercise of your
Options during the Continuation Period.

 

(8) Employment; Successors. Except as provided herein with respect to your
Options, nothing in this Agreement shall confer any right on you as an employee
of the Company or any of its subsidiaries or to receive any compensation or
benefits as an employee with respect to any period after the termination of your
employment with the Company and its Subsidiaries. This Agreement shall be
binding upon, and inure to the benefit of, any successor or successors of the
Company and to your successors and beneficiaries.

 

(9) Effect on Options; Other Matters. Except as expressly provided in this
Agreement, the terms and conditions of all Option Agreements shall continue in
full force and effect. This Agreement only addresses the impact of the
Continuation Period on your Options.

 

Nothing herein modifies or changes any of the other benefits which have accrued
to you through your termination of employment. We advise you to keep your
beneficiary designation form and all other necessary forms up to date and to
review the Plan, the Plan’s “Summary Description” and the document entitled “How
to Exercise Your Stock Options” for all securities, tax and other necessary
information. You are strongly encouraged to contact your tax advisor

 

A-9



--------------------------------------------------------------------------------

 

regarding any federal tax consequences related to your options and any other
advisor from whom you may receive assistance.

 

To confirm your understanding and acceptance of this Agreement, please sign and
return the extra copy of this Agreement. The original copy of this Agreement
should be retained for your permanent records. If you have any questions, please
do not hesitate to contact the office of the Senior Vice President and Corporate
Controller of First Midwest Bancorp, Inc. at (630) 875-7459.

 

Very truly yours,

John O’Meara

President and Chief Operating Officer

First Midwest Bancorp, Inc.

 

Acknowledged and agreed:

 

--------------------------------------------------------------------------------

Robert P. O’Meara

Date:

 

--------------------------------------------------------------------------------

 

A-10



--------------------------------------------------------------------------------

 

Schedule A to Continuing Participant Agreement

 

The following is a summary of your stock options under the First Midwest
Bancorp, Inc. 1989 Omnibus Stock and Incentive Plan, as amended.

 

Option

Number

--------------------------------------------------------------------------------

 

Option

Date

--------------------------------------------------------------------------------

 

Vest Date

--------------------------------------------------------------------------------

 

Exercise

Price

--------------------------------------------------------------------------------

 

Number of

Shares

--------------------------------------------------------------------------------

00000663

 

8/18/99

 

8/18/02

 

$21.8334

 

12,622

00000749

 

2/16/00

 

2/16/03

 

$18.4000

 

35,731

00000907

 

2/21/01

 

2/21/03

 

$22.5000

 

15,272

   

2/21/01

 

2/21/04

 

$22.5000

 

15,272

00000981

 

4/25/01

 

4/25/03

 

$22.5000

 

15,928

   

4/25/01

 

4/25/04

 

$22.5000

 

15,928

00001067

 

2/20/02

 

2/20/04

 

$28.6950

 

26,346

   

2/20/02

 

2/20/05

 

$28.6950

 

26,346

R8991034

 

12/20/01  

 

6/20/02

 

$28.4350

 

  9,693

R98-1035

 

12/20/01  

 

6/20/02

 

$28.4350

 

  8,315

R99-1036

 

12/20/01  

 

6/20/02

 

$28.4350

 

  8,648

R94-1009

 

3/28/02

 

9/28/02

 

$29.1300

 

  9,013

R95-1010

 

3/28/02

 

9/28/02

 

$29.1300

 

  9,614

R96-1011

 

3/28/02

 

9/28/02

 

$29.1300

 

  9,999

R97-1012

 

3/28/02

 

9/28/02

 

$29.1300

 

10,407

R98-1013

 

3/28/02

 

9/28/02

 

$29.1300

 

  8,117

R99-1014

 

3/28/02

 

9/28/02

 

$29.1300

 

  8,441

R00-1015

 

3/28/02

 

9/28/02

 

$29.1300

 

22,571

 

This Schedule A is subject to change to reflect Options outstanding as of May 1,
2003.

 

A-11